DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Lines 3-4, the limitation “the at least one open end” lacks sufficient antecedent basis.
With regard to claim 2: It’s unclear if the limitation “a second open end” found in the last line of the claim is referencing the previously recited at least one open end of the second portal section found in claim 1.
With regard to claims 4-6: Line 2 of each claim, the phrase "can include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
With regard to claim 8: It’s unclear if the “first layer of structural material” or “second layer of structural material” is referencing the previously recited layer of structural material of claim 7.  It’s 
With regard to claim 10:  It’s unclear if any of the recited layers of structural material is referencing the previously recited layer of structural of claim 7.  It’s unclear if any of the recited layers of ballistic material is referencing the previously recited layer of ballistic material of claim 7.  Line 3, it appears “structural” should be --structural material--.
With regard to claim 11: Line 2, it’s unclear if the limitation “a safety portal system” is referencing the claim safety portal system found in line 1 of the claim. Line 6, the limitation “the at least one open end” lacks sufficient antecedent basis.
With regard to claim 12: It’s unclear if the limitation “a second open end” found in line 3 of the claim is referencing the previously recited at least one open end of the second portal section found in claim 11.
With regard to claims 14-16: Line 2 of each claim, the phrase "can include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
With regard to claim 18: It’s unclear if the “first layer of structural material” or “second layer of structural material” is referencing the previously recited layer of structural material of claim 17.  It’s unclear if the “first layer of ballistic material” or “second layer of ballistic material” is referencing the previously recited layer of ballistic material of claim 17.
With regard to claim 20:  It’s unclear if any of the recited layers of structural material is referencing the previously recited layer of structural of claim 17.  It’s unclear if any of the recited layers of ballistic material is referencing the previously recited layer of ballistic material of claim 17. Line 3, it appears “structural” should be --structural material--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Der Lely (US 3,550,334).
With regard to claim 1: Van Der Lely discloses a system (figs. 1, 5 and 7) capable of use as a safety portal system, the system comprising:
a first portal section (6) having a first wall and a second wall, a first open end, a floor portion and a ceiling portion, the at least one open end defined by an outer edge (figs. 1 and 5); and
a second portal section (7 and 8) having a first wall and a second wall, at least one open end, a floor portion and a ceiling portion, the at least one open end of the second portal section (7 and 8) defined by an inner edge that cooperates and engages with the outer edge of the first portal section (6) to create a protective overlap section (figs. 1, 5 and 7).
With regard to claim 2: Van Der Lely discloses a cap section (wall) that can be configured to be secured to a second open end of the first portal section or a second open end of the second portal section (figs. 17-19 and 23-25).
With regard to claim 11: Van Der Lely discloses a method of installing a system (6-8) capable of use as safety portal system, the method comprising: 
positioning the system in a desired building with other modules (figs. 1 and 5). 
Van Der Lily discloses that the system comprising:

a second portal section (7 and *) having a first wall and a second wall, at least one open end, a floor portion and a ceiling portion, the at least one open end of the second portal section (7) defined by an inner edge that cooperates and engages with the outer edge of the first portal section (6) to create a protective overlap section (figs. 1, 5 and 7).
assembling the system (6-8) in the building (figs. 1, 5 and 7); and 
securing the system (6-8) in the building (figs. 1, 5 and 7). 
With regard to claim 12: Van Der Lely discloses a cap section (wall) that can be configured to be secured to a second open end of the first portal section or a second open end of the second portal section (figs. 17-19 and 23-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely (US 3,550,334) in view of Baggiero, II et al. (US 9,797,153 B2).
With regard to claim 3: Van Der Lely does not disclose a corner portal section that has an outer corner wall portion and inner corner wall portion.
However, Baggiero, II et al. discloses a corner portal section that has an outer corner wall portion and inner corner wall portion (figs. 1-6).

With regard to claim 13. Van Der Lely does not disclose a corner portal section that has an outer corner wall portion and inner corner wall portion.
However, Baggiero, II et al. discloses a corner portal section that has an outer corner wall portion and inner corner wall portion (figs. 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely to include a corner portal section that has an outer corner wall portion and inner corner wall portion such as taught by Baggiero, II et al. in order to provide a portal section configuration that fits a predetermined area.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely (US 3,550,334) in view of Baggiero, II et al. (US 9,797,153 B2) and in further view of Jee et al. (US 10,590,671 B1).
With regard to claim 4: Van Der Lely in view of Baggiero, II et al. does not disclose that the walls, ceiling portions and floor portions of the portal sections include a layer of structural material and a layer of ballistic proof material.
However, Jee et al. discloses panels for walls, ceiling portions and floor portions include a layer of structural material (2264) and a layer of ballistic proof material (2262) (fig. 22; col. 19, line 49 – col. 20, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely previously modified by Baggiero, II et al. to 
With regard to claim 5: Van Der Lely in view of Baggiero, II et al. does not disclose that the walls, ceiling portions and floor portions of the portal sections include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material.
However, Jee et al. discloses panels for walls, ceiling portions and floor portions include a first  layer of structural material (2264), a second layer of structural material (2266) and a layer of ballistic proof material (2262) disposed between the first and second layers of structural material (fig. 22; col. 19, line 49 – col. 20, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely previously modified by Baggiero, II et al. to have the walls, ceiling portions and floor portions include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material such as taught by Jee et al. to provide a structure that serves as a refuge to protect against ballistics.
With regard to claim 14: Van Der Lely in view of Baggiero, II et al. does not disclose that the walls, ceiling portions and floor portions of the portal sections include a layer of structural material and a layer of ballistic proof material.
However, Jee et al. discloses panels for walls, ceiling portions and floor portions include a layer of structural material (2264) and a layer of ballistic proof material (2262) (fig. 22; col. 19, line 49 – col. 20, line 5).

With regard to claim 15: Van Der Lely in view of Baggiero, II et al. does not disclose that the walls, ceiling portions and floor portions of the portal sections include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material.
However, Jee et al. discloses panels for walls, ceiling portions and floor portions include a first  layer of structural material (2264), a second layer of structural material (2266) and a layer of ballistic proof material (2262) disposed between the first and second layers of structural material (fig. 22; col. 19, line 49 – col. 20, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely previously modified by Baggiero, II et al. to have the walls, ceiling portions and floor portions include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material such as taught by Jee et al. to provide a structure that serves as a refuge to protect against ballistics.

Claims 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely (US 3,550,334) in view of Jee et al. (US 10,590,671 B1).
With regard to claim 7: Van Der Lely does not disclose that the protective overlap section includes a layer of structural material and a layer of ballistic proof material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely to have the walls, ceiling portions and floor portions include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material such as taught by Jee et al. to provide a structure that serves as a refuge to protect against ballistics.  As modified, the protective overlap section would include a layer of structural material and a layer of ballistic proof material.
With regard to claim 8: Van Der Lely as modified by Jee et al. discloses that the protective overlap section includes a first layer of structural material and a first layer of ballistic proof material disposed on the outer edge of the first portal section and a second layer of structural material and a second layer of ballistic proof material disposed on the inner edge of the second portal section.
With regard to claim 9: Van Der Lely as modified by Jee et al. discloses that the first and second layers of ballistic proof material are disposed adjacent to each other when the first and second portal sections are secured together.
With regard to claim 10: Van Der Lely as modified by Jee et al. discloses that the protective overlap section includes a first layer of structural material, a first layer of ballistic proof material and a second layer of structural disposed on the outer edge of the first portal section and a third layer of structural material, a second layer of ballistic proof material and a fourth layer of structural material disposed on the inner edge of the second portal section.
With regard to claim 17: Van Der Lely does not disclose that the protective overlap section includes a layer of structural material and a layer of ballistic proof material.
However, Jee et al. discloses panels for walls, ceiling portions and floor portions include a first  layer of structural material (2264), a second layer of structural material (2266) and a layer of ballistic proof material (2262) disposed between the first and second layers of structural material (fig. 22; col. 19, line 49 – col. 20, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Der Lely to have the walls, ceiling portions and floor portions include a first layer of structural material, a second layer of structural material and a layer of ballistic proof material disposed between the first and second layers of structural material such as taught by Jee et al. to provide a structure that serves as a refuge to protect against ballistics.  As modified, the protective overlap section would include a layer of structural material and a layer of ballistic proof material.
With regard to claim 18: Van Der Lely as modified by Jee et al. discloses that the protective overlap section includes a first layer of structural material and a first layer of ballistic proof material disposed on the outer edge of the first portal section and a second layer of structural material and a second layer of ballistic proof material disposed on the inner edge of the second portal section.
With regard to claim 19: Van Der Lely as modified by Jee et al. discloses that the first and second layers of ballistic proof material are disposed adjacent to each other when the first and second portal sections are secured together.
With regard to claim 20: Van Der Lely as modified by Jee et al. discloses that the protective overlap section includes a first layer of structural material, a first layer of ballistic proof material and a second layer of structural disposed on the outer edge of the first portal section and a third layer of .

Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all the elements of the claimed safety portal system including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
The combination of all the steps of the claimed method of installing a safety portal system including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to building modules capable of use as portal sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633